DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 01/21/2021. Claims 1, 3-4, and 6-19 have been amended herein. Claims 2, 5, and 20 are canceled and claims 21-23 are added. After this entry, claims 1, 3-4, 6-19, and 21-23 will remain pending. Independent claims 1 and 19 have been amended to incorporate allowable subject matter. Applicant submits that new matter is added. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed 01/21/2021, with respect to prior art rejections under 35 U.S.C. 102 and 103 have been fully considered and the rejections, in view of the current amendments, have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: -- IN THE CLAIMS --
At claim 19, line 19: delete “geneating”; replace with --“generating”--
Allowable Subject Matter
Claims 1, 3, 4, 6-19, 21-23 are allowed. These claims have been renumbered as 1-20.
London (US 20200043063 A1) discloses “a system to provide a notification regarding a service being provided at a vehicle, the system comprising: a memory configured to comprise one or more executable instructions and a controller configured to execute the executable instructions, wherein the memory and controller are part of a server at a data center remotely located from the vehicle, and wherein the executable instructions enable the controller to: (a) receive a request for access to the vehicle from a third-party service provider, wherein the request is generated and transmitted via a computing device remotely located from the vehicle; (b) in response to the vehicle access request, provide vehicle access to the third-party service provider; (c) operate at least one vehicle sensor to confirm the third-party service provider is providing a service at the vehicle or has provided a service at the vehicle; and (d) generate at least one service notification based at least in part on feedback from the at least one vehicle sensor, wherein the service notification is configured to be transmitted to a vehicle owner so as to inform the vehicle owner whether the third-party service provider did or did not adequately provide the service at the vehicle.”
Most similarly, Hamilton (US 20200124428 A1) discloses “…the autonomous vehicle 130 detects the gesture made by the customer 105, the action indicated in block 250 is carried out. This action pertains to using the customer identification system 141 to further identify an object that is attached to, located upon, carried by, or worn by, the customer 105. A few examples of such an object are: an item of clothing worn by the customer, an accessory worn by the customer, or a smartphone displaying an image of an authorization code. The authorization code may be a linear barcode or a matrix barcode for example. In one exemplary implementation, the customer identification system 141 may identify that the customer 105 is wearing a red item of clothing. In another exemplary implementation, the customer identification system 141 may identify that the customer 105 is carrying a black handbag. In yet another exemplary implementation, the customer identification system 141 may identify the autonomous vehicle 130 may transmit a query to the customer 105 about the object. For example, the autonomous vehicle 130 may use the communications module 144 to transmit the query to the communication device 110 held by the customer 105. The query may be directed at asking the customer 105 if the customer 105 is waiting for a ride and if so, to identify to the autonomous vehicle 130 the color of the item of clothing worn by the customer 105 (or the color of the handbag, the type of seeing-eye dog etc.). Block 260 pertains to verifying whether a response to the query is valid response. If the response is valid (for example, the customer 105 indicates the color of the item of clothing to be red), the autonomous vehicle 130 proceeds to parking the autonomous vehicle 130 at a parking spot that is accessible by the customer 105 (as indicated by block 275). If, the response is invalid or incorrect, the autonomous vehicle 130 may use the computer system 136 to communicate with the computer system 116 to request instructions from the ride service operator 115 (as indicated in block 265). Then, as indicated in block 270, the autonomous vehicle 130 may follow instructions provided by the ride service operator 115.”
Myslinski (US 10974829 B2) also discloses “…FIG. 27 illustrates a flowchart of a method of utilizing the drone and/or security system to prevent an object from being removed from a location according to some embodiments. In the step 2700, an object is recognized/detected by the security system and/or a drone device (e.g., a single or a nested drone). For example, a package is placed on the doorstep of a house, and the security system (e.g., security camera) and/or the drone device detects the object. Detecting the object is able to be implemented in any manner such as detecting an RFID chip (or other similar technology such as Near Field Communication, Bluetooth.RTM.) in/on a delivery box (e.g., the security system, drone and/or other device has an RFID reader for detecting the RFID chip); object recognition via a camera of the security system and/or drone (e.g., the camera detects box-shaped, brown 
Herman (US 20200293799 A1) discloses “… an autonomous vehicle automatically detects an abandoned article left by a user departing from the vehicle. A camera captures image data including a plurality of diversely-illuminated images of a target area within a passenger cabin of the vehicle. A normal extractor receives the images to determine a plurality of normal vectors for respective pixels representing the target area. A first array stores a normal-driven map in response to the plurality of normal vectors. A second array stores a baseline map compiled from baseline images of the target area in a nominal clean state. A comparator is coupled to the arrays to detect differences between the normal-driven map and the baseline map indicative of an object not present in the clean state.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“obtaining a pre-ride image of an interior of an autonomous vehicle prior to unlocking doors of the autonomous vehicle for entry of a user into the autonomous vehicle at a pickup location corresponding to a ride request, the autonomous vehicle autonomous navigating to a destination location specified in the ride request;
in response to detecting a departure of the user from the autonomous vehicle following arrival at the destination, recording a post-ride image of the interior of the autonomous vehicle;
comparing the post-ride image to the pre-ride image to identify a region of the post-ride image representing a change in the interior of the autonomous vehicle following occupancy of the user in the autonomous vehicle;
implementing an object model to classify an object depicted in the region of the post-ride image; and
generating a prompt to the user to retrieve the object from the autonomous vehicle.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140162598 A1
Sicconi (US 20200057487 A1) discloses “… a system for using artificial intelligence to evaluate, correct, and monitor user attentiveness includes a forward-facing camera, the forward-facing camera configured to capture a video feed of a field of vision on a digital screen, at least a user alert mechanism configured to output a directional alert to a user, a processing unit in communication with the forward-facing camera and the at least a user alert mechanism, a screen location to spatial location map operating on the processing unit, and a motion detection analyzer operating on the processing unit, the motion detection analyzer designed and configured to detect, on the digital screen, a rapid parameter change, determine a screen location on the digital screen of the rapid parameter change, retrieve, from the screen location to spatial location map, a spatial location based on the screen location, and generate, using the spatial location, the directional alert.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665